Exhibit 10.2

 

 [ex10-2_001.jpg]

 

Employment Agreement

 

This updated agreement made and entered into this September 10, 2018, by and
between OptimizeRx Corporation, a Nevada Company, hereinafter referred to as
“Employer” and Miriam Paramore, hereinafter referred to as the “Employee”.

 

The Employer is engaged in the business of Pharmaceutical and healthcare
promotion to physicians and consumers through their electronic platforms and
other means and desires Miriam Paramore to serve as the President for the
company.

 

Base Salary. Your annual base salary is $250,000 at the rate of $10,416.67 per
semi-monthly pay period, representing payment for all hours worked (“Base
Salary”). Your Base Salary is payable in accordance with the Company’s regular
payroll practices and subject to customary and required withholdings and
deductions.

 

Bonus

 

As President, you are eligible for a bonus as outlined herein. Your annual bonus
target will be 40% of your annual salary, payable in a lump sum at such time as
may be determined by our Board of Directors, but no later than the earlier of
ten (10) business days after we finalize our audited financial statements for
the fiscal year; or ninety (90) days following the end of such fiscal year. To
be eligible to receive a payment, you must be employed by OptimizeRx at the time
any bonuses are paid. Whether a bonus will be awarded, and in what amount, will
be based on revenue goals and EBITDA as set forth in our bonus plan. The bonus
plan also includes a change of control bonus as set forth in the plan.

 

Job Responsibilities. As President, your responsibilities will include, but are
not limited to the following:

 

●Manage all day-to-day elements of the business



●Coordinate between product, technology, strategy and commercial activities for
pharmaceutical companies, agencies and channel partners



●Meet Channel growth and Revenue Goals through distribution of OptimizeRx
Solutions



●Assist CEO in all strategic decisions around product, technology and
partnerships



●Providing relevant reporting and research to CEO and Board as requested or
required, with frequent attendance and presentation of results



●Management the compensation and MBO plans for all team members



●Manage the revenue assessment of all new product, service or channel

 

 

 

 

Employee Benefits. In addition to your compensation, you will have the
opportunity to participate in various Company benefit programs offered to
employees, pursuant to the terms and conditions of such programs, including
applicable waiting periods prior to eligibility. Currently, we offer employees a
401(k) plan, group medical and dental insurance and short and long-term
disability benefits. Our 401k plan includes a company match of up to 4%,
depending on how much you contribute. You will also be eligible to participate
in the Company vacation plan. Please note that the Company reserves the right to
change or discontinue any of our benefits, plans, providers, and policies, at
any time.

 

Expense Reimbursement. We will reimburse you for all approved business travel
costs incurred by you pursuant to the terms of the Company travel policy.
Additionally, travel and accommodations shall be provided during required time
within the corporate offices per approved travel budget from board.

 

At-Will Employment. Please note that you are not being offered employment for a
definite period of time, and that either you or the Company may terminate your
employment at any time for any reason, with or without cause or notice, except
as prohibited by law. Nothing in this offer to you should be interpreted as
creating anything other than an at-will employment relationship.

 

Severance Pay. If your employment agreement is terminated at any time by the
Company without cause, the Company shall continue to pay you, as severance pay,
the monthly portion of your Base Compensation for a period of twelve (12) months
following such termination, subject to your continued compliance with the terms
and conditions of this Agreement and the Business Protection Agreement.

 

409A. To the extent that any provision of this letter agreement is ambiguous as
to its exemption or compliance with Code Section 409A, the provision will be
read in such a manner so that all payments hereunder are exempt from Code
Section 409A to the maximum permissible extent, and for any payments where such
construction is not tenable, that those payments comply with Code Section 409A
to the maximum permissible extent. To the extent any payment under this letter
agreement may be classified as a “short-term deferral” within the meaning of
Code Section 409A, such payment shall be deemed a short-term deferral, even if
it may also qualify for an exemption from Code Section 409A under another
provision of Code Section 409A. Payments pursuant to this agreement (or
referenced in this agreement) are intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the regulations under Code Section 409A.

 

Section 280G. If any of the payments or benefits received or to be received by
you from the Company (including, without limitation, any payment or benefits
received in connection with a Change in Control or the termination of your
employment, whether pursuant to the terms of this letter agreement or any other
plan, arrangement, or agreement, or otherwise) (all such payments collectively
referred to herein as the “280G Payments”) constitute “parachute payments”
within the meaning of Section 280G of the Code and will be subject to the excise
tax imposed under Section 4999 of the Code (the “Excise Tax”), the Company shall
pay to you, no later than the time such Excise Tax is required to be paid by you
or withheld by the Company, an additional amount equal to the sum of the Excise
Tax payable by you, plus the amount necessary to put you in the same after-tax
position (taking into account any and all applicable federal, state, and local
excise, income, or other taxes at the highest applicable rates on such 280G
Payments and on any payments under this Section 5.9 or otherwise) as if no
Excise Tax had been imposed.

 

Business Protection Agreement. The Company considers the protection of its
confidential information, proprietary materials and goodwill to be extremely
important. Accordingly, as a condition of your employment with the Company, you
will be required to execute and return to the Company the enclosed Business
Protection Agreement on or before your first day of employment.

 

 2

 

 

Required I-9 Documentation. Your employment by the Company is also subject to
you providing the Company with proof of your legal right to work in the United
States by completing the Form I-9 and providing Company with the accepted
documents specified on the Form I-9 on your first day of employment.

 

Certifications. As a condition of your employment, you certify to the Company
that you are free to enter into and fully perform the duties of your position,
and that you are not subject to any employment, confidentiality, non-competition
or other agreement that would restrict your performance for the Company. If you
are subject to any such agreement, please forward it to the Company as soon as
possible.

 

Additionally, as a condition of your employment, you certify that you will not
disclose to or use for the benefit of the Company any trade secret or
confidential or proprietary information of any previous employer. You further
affirm that you have not divulged or used any such information for the benefit
of the Company, and that you have not and will not misappropriate any such
information from any former employer.

 

Entire Agreement. This offer letter and your signed Business Protection
Agreement, states the terms of your employment and supersedes and cancels any
prior oral or written representations, offers or promises made by the Company
and any understandings or agreements, whether written or oral, between the
Company and you.

 



Accepted by Employer:       Accepted by Employee:                   /s/ William
J. Febbo    09/10/18    /s/ Miriam Paramore    09/10/18  William J. Febbo  
(Date)   Miriam Paramore   (Date)

 

 3



 